Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-12 and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Submitted NPL titled “Report of email discussion [97bis#18][LTE/FeD2D]-System Information” (herein referred to as AAPA1) in view of US 2020/0163097 (Qin et al.).
As to claim 30, AAPA1 teaches an end node (UE), comprising: a memory; a processor; and a computer program stored on the memory and operative on the processor, wherein the processor (these things implicit with regard to the UE recited in AAPA1), when executing the program, implement: 
obtain system information broadcast by a base station via a relay node (see Proposal 3, page 5. Essential SIBs relayed from relay UE to all remote UEs); 
send an on-demand system information requirement to the relay node, so that the relay node requests on-demand system information from the base station (see Proposal 4, page 6 and Samsung comment on page 5, some SIBs relayed to only subset of linked remote UEs and some SIBs may be forwards to some interested linked remove UEs based on demand); and 
obtain the on-demand system information delivered by the base station via the relay node (see Samsung comment on page 5 and Proposal 11, option 1 on page 12, some SIBs may be delivered based on demand based on a determination of whether SIB delivery is deemed necessary based on a request from a remote UE. The network base station would provide this to relay UE). 
What is lacking from AAPA1 is the system information being minimized system information (MSI).
In analogous art, Qin teaches RMSIs being broadcast to UEs from a network via a relay device (see Qin, paragraphs 102 and 291). These RMSIs broadcasted with other system information similar to that cited in AAPA1.
It would have been obvious to one of ordinary skill in the arts at the time of the invention to apply this teaching into AAPA1 so as to allow the end node to receive all necessary system information.
As to claims 1, the end node cited in the rejection of claim 30 performs all of the steps recited in the method of claim 1.
As to claims 7, the end node cited in the rejection of claim 30 performs all of the steps recited in the method of claim 7.
As to claims 2 and 3
As to claims 3 and 8, AAPA1 further teaches wherein requesting, by the relay node, the on-demand system information from the base station comprises: requesting, by the relay node, on-demand system information from the base station through random access; or, requesting, by the relay node, on-demand system information from the base station through radio resource control (RRC) dedicated signaling (see page 1, Introduction, the System Information can be delivered through dedicated RRC signaling).
As to claims 4, 9 and 32, AAPA1 further teaches  wherein the processor is further configured to: obtain the on-demand system information sent by the relay node through a connection between the relay node and the end node, wherein the on-demand system information was sent by the base station to the relay node through a radio resource control (RRC) connection between the base station and the relay node; or, obtain the on-demand system information broadcast by the base station, wherein the relay node transmits the on-demand system information broadcast by the base station to the end node through transparent transmission of the relay node by means of RRC dedicated signaling (see page 1, Introduction, the System Information can be delivered through RRC signaling from network through the relay UE).
As to claims 5, 11 and 33, AAPA1 further teaches wherein the processor is further configured to:  when the end node is in a connected state, obtain updated system information delivered by the base station via a relay node (see page 12, Question 4b, SIBs can be delivered to UE by network+relay when UE in Connected state).
  As to claims 6, 12 and 34, AAPA1 further teaches wherein the processor is further configured to perform one of the following: obtain the system information delivered by the base station through a radio resource control (RRC) connection with the base station, wherein the relay node transmits the system information through transparent transmission; obtain the system information sent by the relay node through a connection between the relay node and the end node, wherein the system information was sent to the relay node by the base station through an RRC connection between the base station and the relay node; and obtain a paging message delivered by the base station through relay of the relay node, obtain the system information broadcast by the base station through relay of the relay node, and read a corresponding system information block from the system information according to the paging message (see page 1, Introduction, the System Information can be delivered through RRC signaling from network through the relay UE).
As to claim 10, AAPA1 further teaches wherein a delivery manner of the on-demand system information is determined by the base station according to a predetermined criterion (see page 3, Proposal 2 Option 1, optional use of linked relay UE may be configured for a UE by the network).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892.  The examiner can normally be reached on 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAZDA SABOURI/Primary Examiner, Art Unit 2641